 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA

 7 VINCENT H. PINDER,                                        Case No.: 3:16-cv-00742-MMD-WGC

 8           Plaintiff,                                                      ORDER

 9 v.                                                                    Re: ECF No. 61

10 HAROLD MIKE BYRNE, et al.,

11           Defendants.

12

13          Before the court is Plaintiff’s Motion for Appointment of Counsel (ECF No. 61). Plaintiff

14 bases his motion on (1) the fact that the substantive issues and procedural matters in this case are

15 too complex for Plaintiff’s comprehension and abilities, (2) that Plaintiff’s incarceration will

16 greatly limit his ability to effectively litigate his case, and (3) and that Plaintiff “will need to call

17 upon expert testimony in regards to the complexity and difficulty of the case as the usage of certain

18 machinery that the Plaintiff cannot access without having counsel to investigate and call upon

19 these expert witnesses on fact-based or expert-based refutertion (sic) of prison officials argument

20 in the manner the rules provide.” (Id. at 3.)

21          A litigant in a civil rights action does not have a Sixth Amendment right to appointed

22 counsel. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). The United States Supreme

23 Court has generally stated that although Congress provided relief for violation of one’s civil rights
 1 under 42 U.S.C. § 1983, the right to access to the courts is only a right to bring complaints to

 2 federal court and not a right to discover such claims or even to litigate them effectively once filed

 3 with a court. Lewis v. Casey, 518 U.S. 343, 354-355 (1996).

 4          In very limited circumstances, federal courts are empowered to request an attorney to

 5 represent an indigent civil litigant. The circumstances in which a court will grant such a request,

 6 however, are exceedingly rare, and the court will grant the request under only extraordinary

 7 circumstances. United States v. 30.64 Acres of Land, 795 F.2d 796, 799-800 (9th Cir. 1986);

 8 Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

 9          A finding of such exceptional or extraordinary circumstances requires that the court

10 evaluate both the likelihood of Plaintiff’s success on the merits and the pro se litigant's ability to

11 articulate his claims in light of the complexity of the legal issues involved. Neither factor is

12 controlling; both must be viewed together in making the finding. Terrell v. Brewer, 935 F.2d 1015,

13 1017 (9th Cir. 1991), citing Wilborn, supra, 789 F.2d at 1331. Plaintiff has shown an ability to

14 articulate his claims. (ECF Nos. 1, 3, 5, 6, 9, 16, 20, 39, 44, 61, 62, 63, 64.)

15          In the matter of a case's complexity, the Ninth Circuit in Wilborn noted that:
                         If all that was required to establish successfully the
16
                         complexity of the relevant issues was a demonstration of
                         the need for development of further facts, practically all
17
                         cases would involve complex legal issues. Thus,
                         although Wilborn may have found it difficult to
18
                         articulate his claims pro se, he has neither demonstrated
                         a likelihood of success on the merits nor shown that the
19
                         complexity of the issues involved was sufficient to
                         require designation of counsel.
20
            The Ninth Circuit therefore affirmed the District Court's exercise of discretion in denying
21
     the request for appointment of counsel because the Plaintiff failed to establish the case was
22
     complex as to facts or law. 789 F.2d at 1331.
23
                                                      2
 1         Despite Plaintiff’s characterization of this action as being complicated, the substantive

 2 claims involved in this action are not unduly complex. Plaintiff’s Second Amended Complaint was

 3 allowed to proceed on Count II alleging a conditions of confinement and retaliation claim against

 4 Defendant Oakley, Count III alleging a deliberate indifference to serious medical needs and

 5 retaliation claim against Defendants Bryrne and Shultheis, and Count IV alleging a retaliation

 6 claim against Defendants Byrne and Tavis. (ECF No. 14 at 9.)

 7         Similarly, with respect to the Terrell factors, Plaintiff has failed to convince the court of

 8 the likelihood of success on the merits of his claims.

 9         While any pro se inmate such as Mr. Pinder would likely benefit from services of counsel,

10 that is not the standard this court must employ in determining whether counsel should be appointed.

11 Wood v. Housewright, 900 F.2d 1332, 1335-1336 (9th Cir. 1990).

12         The court does not have the power “to make coercive appointments of counsel."

13 Mallard v. U. S. Dist. Ct., 490 US 296, 310 (1989). Thus, the court can appoint counsel only under

14 exceptional circumstances. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) [cert den 130

15 S.Ct. 1282 (2010)]. Plaintiff has not shown that the exceptional circumstances necessary for

16 appointment of counsel are present in this case.

17         In the exercise of the court's discretion, it DENIES Plaintiff’s Motion for Appointment of

18 Counsel (ECF No. 61).

19         IT IS SO ORDERED.

20         Dated: February 24, 2020.

21                                                    _________________________________
                                                      WILLIAM G. COBB
22                                                     UNITED STATES MAGISTRATE JUDGE

23
                                                      3
